Exhibit News release via CNW Telbec, Montreal 514-878-2520 Attention Business/Financial Editors: ACE Aviation reports 2007 net income of $1.4 billion << 2 - Net income of $1,398 million. - Operating income of $453 million. - EBITDAR of $1,373 million (excluding special charges) including EBITDAR of $1,263 million at Air Canada. - Gains on sale of assets (including ACTS, Aeroplan and Jazz) of $1,366 million. - Distributions of Aeroplan and Jazz units to ACE shareholders totaling $2 billion. - Acquisition of 80 per cent interest in Aeroman completed in February 2007. - ACTS sale transaction completed in October 2007 with net cash proceeds to ACE on closing of $723 million with a further $40 million in January 2008. - Secondary offerings of Aeroplan and Jazz completed on October 22, 2007 for net cash proceeds of $726 million. - ACE cash of $1.9 billion on December 31, 2007. - Substantial issuer bid of $1.5 billion launched in December 2007 and completed in January 2008. FOURTH QUARTER OVERVIEW - Net income of $1,128 million. - Operating income of $46 million. - EBITDAR of $248 million including EBITDAR of $274 million at Air Canada. - Gains on sale of assets (including ACTS, Aeroplan and Jazz) of $1,339 million. >> MONTREAL, Feb. 8 /CNW Telbec/ - ACE Aviation Holdings Inc. (ACE) today reported net income of $1,398 million for the full year 2007. Net income included $1,366 million pre-tax gains mainly from the sale of ACTS and from the secondary offerings of Aeroplan and Jazz. Operating income amounted to $453 million including operating income of $433 million at Air Canada. EBITDAR(1) for ACE amounted to $1,373 million (excluding special charges of $15 million). Air Canada reported EBITDAR of $1,263 million. For the fourth quarter of 2007, ACE reported operating income of $46 million. EBITDAR for ACE in the fourth quarter amounted to $248 million.
